DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-50 are pending in the application.

Claim Objections
Claims 39-40 “the first layer” has no antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34, 36, 38-43, 45-46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang, G., et al., "Densely Connected Convolutional Networks", IEEE Conference on Computer Vision and Pattern .
As per claim 26, Huang teaches the invention substantially as claimed including a computer-implemented method (Abstract) of object detection for image processing, comprising: 
obtaining image data of pixels of at least one image having content with one or more objects (Fig. 2 “Input”); 
operating a neural network having at least one sequence of dense blocks wherein each dense block has at least one convolutional layer (Fig. 2 “Dense Block 1”, “Dense Block 2” and “Dense Block 3” forming a sequence, each dense block having at least one convolutional layer (Table 1 “conv”; page 3 right column subsection “Composite function”)), operating of an individual dense block comprising: 
receiving input from a previous layer and having multiple input channels, and generating at least one feature map (Fig. 1-2; page 2 left col. 1st paragraph; page 3 right column subsection “Dense Connectivity”); 
concatenating together resulting data of multiple dense blocks positioned prior to a next dense block in the same sequence and to form input data of either the next dense block in the sequence or a next layer of the neural network (Fig. 1-2; page 2 left col. 1st paragraph; page 3 right column subsection “Dense Connectivity”); and 
classifying the one or more objects at least partly depending on the output of the at least one sequence of dense blocks in the neural network (Fig. 2 rightmost Prediction: “horse”). 


	Yuan discloses a deep neural network (DNN) model to classify the objects contained in the one or more ROIs of images (ABSTARCT). Yuan’s DNN includes multiple depth-wise separable convolution layers, and each depthwise separable convolution layer comprises a depthwise convolution layer for applying a single filter to each input channel and a pointwise layer for creating a linear combination of the outputs of the depthwise convolution layer to obtain feature maps of the grayscale ROIs (ABSTRACT; para. [0070], [0072], [0076]). For example, the DNN has five depthwise separable convolution layers, the first depthwise separable convolution layer comprises 32 filters of size 3X3 in the depthwise convolution layer and filters of size 1X1  in a corresponding number in the pointwise convolution layer, and so on (see para. [0075]-[0076]). 

Taking the combined teachings of Huang and Yuan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying depth-wise dense block as disclosed by Yuan in order to reduce neural network parameters and further reduce the computational cost.

As per claim 27, dependent upon claim 26, Huang in view of Yuan teaches at least one of the depth-wise dense blocks comprises convolutional layers of, in order, one 1X1 convolutional layer, one of the depth-wise convolutional layers, and then 

As per claim 28, dependent upon claim 26, Huang in view of Yuan teaches at least one of the depth-wise dense blocks comprises convolutional layers of, in order, one 1X1 convolutional layer, and then one of the depth-wise convolutional layers (Huang Table 1 “DenseNet-121”: 1X1 conv, 3X3 conv; Yuan para. [0076] “size 3X3 in the depthwise convolution layer and filters of size 1X1 in a corresponding number in the pointwise convolution layer”). 

As per claim 29, dependent upon claim 26, Huang in view of Yuan teaches at least one of the sequences has four of the depth-wise dense blocks and at least another of the sequences has six depth-wise dense blocks (Huang Table 1 having 4 dense blocks; Yuan para. [0075]: “the DNN model comprises N depthwise separable convolution layers, wherein the N is a positive integer and ranged from 4-12”). 

As per claim 30, dependent upon claim 26, Huang in view of Yuan teaches separately forwarding the resulting data of each depth-wise dense block in one of the sequences to all subsequent depth-wise dense blocks in the same sequence (Huang Fig. 1-2; page 2 left col. 1st paragraph; page 3 right column subsection “Dense Connectivity”). 

st paragraph; Yuan ABSTRACT: “The DNN model comprises N (N is a positive integer and ranged from 4-12) depthwise separable convolution layers.  Each depthwise separable convolution layer comprises a depthwise convolution layer for applying a single filter to each input channel and a pointwise layer for creating a linear combination of the outputs of the depthwise convolution layer to obtain feature maps of the grayscale ROIs”).

As per claim 32, dependent upon claim 26, Huang in view of Yuan teaches the resulting data is a combination of the feature maps by 1X1 convolution, and wherein the combination is concatenated with the resulting data of other depth-wise dense blocks in the same sequence (Yuan ABSTRACT: “a pointwise layer for creating a linear combination of the outputs of the depthwise convolution layer to obtain feature maps”; para. [0076] “1X1” filter).
 
As per claim 33, dependent upon claim 26, Huang in view of Yuan teaches operating a transition layer directly after at least one of the depth-wise dense layer sequences and comprising at least a 1X1 point-wise layer, and wherein some of the transition layers being less than all of the transition layers having a pooling layer (Huang Fig. 2 the two layers, i.e. a convolution layer and a pooling layer, between dense blocks being a “transition layer”. See page 3 right col. “Pooling layers”: “We refer to layers 

As per claim 34, dependent upon claim 33, Huang in view of Yuan teaches the transition layer is provided after each depth-wise dense block sequence (Huang Fig. 2). 

As per claim 36, dependent upon claim 26, Huang in view of Yuan teaches the depth-wise output of the at least one depth-wise convolutional layer has a number of channels determined by setting at least one hyper-parameter to control a size of the output data of the at least one depth-wise convolutional layer (Huang Table 1; Yuan Fig. 3; para. [0076]). 

Claim 38, an independent system claim, is rejected as applied to method claim 26. Note Yuan discloses a system (Fig. 5).

As per claim 39, dependent upon claim 38, Huang in view of Yuan teaches that each depth-wise dense block in at least one same sequence has three convolution layers forming a bottleneck arrangement with a first 1X1 bottleneck convolution layer having a number of output channels set according to a hyper-parameter bottleneck ratio, a second 3X3 depth-wise convolution layer having the same number of output channels as the first layer, and a third 1X1 convolution layer having the number of output channels set by a hyper-parameter growth rate that is a number of output 

As per claim 40, dependent upon claim 38, Huang in view of Yuan teaches that each depth-wise dense block in at least one same sequence has two convolution layers forming a bottleneck arrangement with a first 1X1 bottleneck convolution layer having a number of output channels set according to a hyper-parameter growth rate that is a number of output channels of a layer, and a second 3X3 depth-wise convolution layer having the same number of output channels as the first layer (Huang page 4 left col. “Bottleneck layers”; page 3 right col. “Growth rate”; Table 1). 

As per claim 41, dependent upon claim 38, Huang in view of Yuan teaches that a batch normalization operation and ReLU layer is provide after each convolutional layer in the neural network (Huang Fig. 1; page 3 right col. “Composite function”). 

Claim 42, dependent upon claim 38, is rejected as applied to claim 31 above.

Claim 43, dependent upon claim 38, is rejected as applied to claim 32 above.

Claim 45, an independent medium claim, is rejected as applied to method claim 26. Note Yuan discloses a medium (Fig. 5).

Claim 46, dependent upon claim 45, is rejected as applied to claim 30 above.

Claim 49, dependent upon claim 47, is rejected as applied to claim 31 above.

Claim 50, dependent upon claim 47, is rejected as applied to claim 27 above.

Claims 35, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang, G., et al., "Densely Connected Convolutional Networks", IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, listed in IDS, hereafter Huang), in view of Yuan et al. (US Publication 2021/0201501 A1, hereafter Yuan), as applied above to claims 26, 38 and 45 respectively, and further in view of Shen et al. (SHEN, Z. et al., “DSOD: Learning Deeply Supervised Object Detectors from Scratch”, IEEE International Conference on Computer Vision (ICCV) 2017, DOI:10.1109/ICCV.2017.212, listed in IDS, hereafter Shen).
As per claim 35, dependent upon claim 26, Huang in view of Yuan does not teach the claimed limitations. 
Shen discloses a neural network model for object detection (Abstract). The operating of the model comprises operating a stem portion before an extractor portion (Table 1).
Taking the combined teachings of Huang and Yuan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying a stem before an extractor in a neural network structure in order to reduce the information loss from raw input image and improve detection performance. 

the at least one sequence is operated during the extractor portion (Shen Table 1 4 dense blocks forming a sequence); 
the operating comprising operating at least two depth-wise convolutional layers alternatingly with at least two non-depth-wise convolutional layers during the stem portion operation (Shen page 4 “Principle 4: Dense Prediction Structure”; The combination with Yuan renders obviousness of replacing at least two convolution layers in the stem with two depth-wise convolutional layers).

Claim 44, dependent upon claim 38, is rejected as applied to claim 35 above.

As per claim 47, dependent upon claim 45, Huang in view of Yuan and Shen teaches the depth-wise dense blocks are used in a backbone portion of the neural network to detect objects and the instructions cause the computing device to operate by operating a front end portion of the neural network to classify detected objects (Shen page 2 left col. last para.: “Dense structures are not only adopted in the backbone sub-network, but also in the front-end multi-scale prediction layers”; page 3 right col. last para.: “Overall Framework. The proposed DSOD method is a multi-scale proposal-free detection framework similar to SSD [21]. The network structure of DSOD can be divided into two parts: the backbone sub-network for feature extraction and the front-end sub-network for prediction over multi-scale response maps”; Table 1 and 3-5) and comprising performing a feature pyramid network comprising: 
st para.). 

Allowable Subject Matter
Claims 37 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664